Citation Nr: 0004730	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1942 to May 1946.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Portland, Oregon, which denied 
entitlement to service connection for cause of death and 
benefits under the provisions of 38 U.S.C.A. § 1318.

Following the filing of a notice of disagreement in November 
1995 and issuance of a statement of the case in February 
1996, a substantive appeal was received in November 1996.  
Thereafter, a supplemental statement of the case was issued 
in June 1997, and the case was forwarded to the Board in 
August 1997.  In February 1996, the Board determined that 
further evidentiary development was warranted, and the case 
was remanded for additional action.

Pursuant to the Board's remand, the RO scheduled a review of 
the claims file by a VA medical examiner to assess the 
relationship, if any, between the veteran's cause of death, 
and the systolic heart murmur, scarlet fever, and/or 
rheumatic fever diagnosed during the veteran's active 
service, and thereafter the claims on appeal were 
readjudicated by way of a supplemental statement of the case, 
issued in May 1998.  The Board has taken note of the fact 
that in its supplemental statement of the case, the RO 
determined that medical opinions of record found no 
relationship between the veteran's service-connected 
disabilities and arteriosclerotic cardiovascular disease.  

In the Board's decision of November 1998, the Board 
determined that the appellant had not submitted evidence that 
the claim of entitlement to service connection for cause of 
the veteran's death was well grounded, and denied the claim 
on that basis.

The appellant thereafter timely appealed the November 1998 
Board determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
The Court, in an Order of July 27, 1999, vacated the Board's 
November 1998 decision and remanded the matter to the Board 
pursuant to a July 23, 1999 Joint Motion for Remand.

At the time of the aforementioned Joint Motion for Remand, it 
was determined that there was medical evidence of record that 
well grounded the appellant's claim.  This will be discussed 
more fully in the decision below and the remand which 
follows.

The Board also notes that while the Joint Motion for Remand 
did not address the issue of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1318, based on the statements 
of the appellant's representative in a brief dated in January 
2000, it is clear that the appellant is also seeking further 
appellant review of this issue.  This matter will be 
addressed in more detail in the remand portion of this 
decision.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis of the cervical, 
dorsal, and lumbar spine with unfavorable ankylosing 
spondylitis, and rheumatoid arthritis of the hips.  

2.  The death of the veteran was due to arteriosclerotic 
cardiovascular disease with underlying causes noted as 
diabetes mellitus and thrombocytopenic purpura.

3.  There is post-service evidence that the veteran received 
radiation therapy for his service-connected ankylosing 
spondylitis.  

4.  There is private medical opinion from July 1980 and VA 
medical opinion from October 1981 that links postservice 
radiation therapy for service-connected disability and the 
development of thrombocytopenia, a disability which has been 
identified as an underlying cause of the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  The Court more recently issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the July 1999 Joint Motion for Remand, the parties noted 
that in July 1951, the veteran was hospitalized for 
complaints of low back pain and hip pain, and that treatment 
at this time included rest and X-ray therapy.  The July 1999 
Joint Motion also indicated that the radiation treatment for 
the veteran's back disability was noted by a private 
physician in July 1980, who then opined that the veteran 
probably had thrombocytopenia as a result of the treatment.  
It was further noted that the radiation treatment for back 
disability had also been noted on VA orthopedic examination 
in October 1981.  The impression at that time included the 
finding that the veteran had peripheral thrombocytopenia 
possibly as a "sequela of prior radiation treatment for 
ankylosing spondylitis."

Based on the above facts, the Joint Motion concluded that the 
appellant's claim for service connection for cause of the 
veteran's death was well grounded.  More specifically, the 
Joint Motion noted that the veteran's death certificate 
indicated that thrombocytopenic purpura contributed to the 
veteran's death, and that two physicians had linked the 
thrombocytopenia purpura to radiation treatment for the 
veteran's service-connected ankylosing spondylitis of the 
spine.  As was noted above, the Joint Motion further 
indicated that a private physician opined in July 1980 that 
"thrombocytopenic purpura" was "probably" related to 
radiation treatment for the back disability and a VA 
physician indicated in October 1981 that the disorder was 
"possibly" related to the radiation treatment.  Thus, the 
Joint Motion concluded that it was plausible that a condition 
that contributed to the veteran's death was service 
connected.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
cause of death is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board first notes that prior to the veteran's death, the 
veteran sought service connection for thrombocytopenia 
purpura as secondary to X-ray therapy for his service-
connected low back condition.  This claim was denied in a 
rating decision in June 1988, at which time the RO noted that 
subsequent to X-ray therapy to the veteran's back in 1951, 
the veteran had his spleen removed "which would indicate in 
sound medical opinion that the idiopathic thrombocytopenic 
purpura (ITP) was not due to X-ray therapy."  In this 
regard, in a letter to the RO in February 1988, the veteran 
indicated that in July 1982, he underwent "a splenectomy 
following an unsuccessful treatment of steroids."  It is 
also noted that a VA hospital summary from August 1989 
indicates a diagnosis which included status post splenectomy 
secondary to idiopathic thrombopenia, and that a VA hospital 
summary from February 1995 reflects a medical history which 
included "splenectomy for immune thrombocytopenic purpura."  
In addition, the Board notes that while medical opinions from 
July 1980 and October 1981 relate then-diagnosed 
thrombocytopenia to postservice radiation therapy for 
service-connected disability, there is no opinion which 
relates thrombocytopenia purpura to the radiation therapy for 
service-connected disability or to service.  Consequently, 
the Board finds that further medical development is 
warranted.

With respect to the issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1318, the Board notes that there have been 
significant developments in this area as demonstrated by 
recent case law and regulatory amendment.  See 65 Federal 
Register 3388-3392 (January 21, 2000).  Consequently, the 
Board finds that due process requires the readjudication of 
this issue prior to further appellate review.  Moreover, 
while in remand status, the RO should also take steps to 
determine whether there are any relevant outstanding VA 
inpatient and/or outpatient records for the period of 1985 to 
1987.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take the necessary 
steps to determine whether there are any 
relevant outstanding VA inpatient and/or 
outpatient treatment records for the 
period of 1985 to 1987.  Any records 
identified which are not already of 
record should be obtained and associated 
with the claims folder.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the April 1998 VA medical report and this 
remand) to be reviewed, preferably by the 
same physician who provided the medical 
opinion in April 1998, in order to 
formulate responses to the following:

(a) Provide an opinion as to the degree 
of medical probability that the veteran 
developed thrombocytopenia as a result of 
postservice radiation therapy for 
service-connected disability;

(b) Provide an opinion as to the degree 
of medical probability that the veteran 
developed thrombocytopenia as a result of 
a spleen disorder which was unrelated to 
service or to postservice radiation 
therapy for service-connected disability;

(c) If it is determined that there is a 
reasonable possibility that the veteran 
developed thrombocytopenia as a result of 
postservice radiation therapy for 
service-connected disability, provide an 
opinion as to the degree of medical 
probability that this condition was 
causally related to the death certificate 
diagnosis of thrombocytopenia purpura;

(d) If it is determined that there is a 
reasonable possibility that the veteran 
developed thrombocytopenia and/or 
thrombocytopenia purpura as a result of 
postservice radiation therapy for 
service-connected disability, provide an 
opinion as to whether thrombocytopenia 
and/or thrombocytopenia purpura caused or 
contributed substantially and materially 
to cause the veteran's death.

If the physician cannot provide the 
requested opinions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.

4.  The RO should then review the claims 
file to ensure that the requested 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective measures.

5.  After the completion of the any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and to 
benefits under the provisions of 
38 U.S.C.A. § 1318.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


